Detailed Action
	This action is responsive to an original application filed on 9/26/2019 with acknowledgement that this application is a 371 of PCT/GB2018/050744 and claims a priority date of 3/27/2017 to foreign application GB1704853.9. 
	Claims 1-15 are currently pending.  Claims 1 and 15 are independent claims.  Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on April 29, 2022 is acknowledged.  Three pages of amended claims were received on 4/29/2022.  Claim 1 has been amended.  
Election/Restrictions
Applicant’s election of Group I, Nozzle Species II (Fig. 2B), and Thread Profile Sub-Species II (Fig. 3B) readable to Claims 1-3, in the reply filed on 6/14/2021 is acknowledged.  
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  
Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Objections
Claim 1 is objected to because of the following informality:
In Claim 1 Line 4, “nozzle body defining” should be revised to “nozzle body defining:” to ensure proper punctuation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,494,633 to Stanton et al. (“Stanton”) in view of JP S4865071.
	As to Claim 1, Stanton discloses a nozzle (Fig. 1 #12 “nozzle”) for a combustion abatement apparatus (See Annotated Fig. 1) operable to treat an effluent stream from a processing tool (See Col. 3 Lines 10-11), said nozzle comprising:
	a nozzle body (See Annotated Fig. 1) configured to be located in a bore (Fig. 1 #16 “bore”) formed in a top plate (Fig. 1 # 18 “top plate”) of a treatment chamber (Fig. 1 # 14 “combustion chamber”) of the combustion abatement apparatus, the nozzle body defining
	a nozzle inlet (See Annotated Fig. 1) operable to receive said effluent stream, 
	a nozzle outlet (See Annotated Fig. 1), and
	a conduit (See Annotated Fig. 1) extending between said nozzle inlet and said nozzle outlet and operable to convey said effluent stream in a direction of flow from said nozzle inlet to said nozzle outlet (See Annotated Fig. 1 and Col. 5 Lines 4-29).
	Regarding Claim 1, Stanton does not disclose comprising an effluent stream rotator configured to rotate said effluent stream around said direction of flow to form a rotating effluent stream, characterized in that said effluent stream rotator comprises an elongated helical structure extending along a surface of said conduit, wherein said elongated helical structure comprises an exposed surface facing an axis of said conduit and wherein said nozzle outlet is operable to exhaust the rotating effluent stream into the treatment chamber.
	However, JP S4865071 discloses a nozzle (See Annotated Fig. A) for a combustion abatement apparatus (Per Pages 2 and 3 of Human Translation “a flue or a combustion furnace” is connected to the nozzle and exhaust is emitted, thus it is understood that the entire apparatus shown in Annotated Fig. A is a combustion abatement apparatus where dust and smoke are reduced to a “semi-free vortex”) operable to treat an effluent stream (See Annotated Fig. A and Page 3 of Human Translation “dust-containing and smoke-containing airflow in flue 1”) from a processing tool (See Annotated Fig. A #1 “flue or combustion furnace”), said nozzle comprising: 
	a nozzle body (See Annotated Fig. A) defining
	a nozzle inlet (See Annotated Fig. A #6 “cervical tube”) operable to receive said effluent stream (See Annotated Fig. A), 
	a nozzle outlet (See Annotated Fig. A #7 “exhaust pipe”), and 
	a conduit (See Annotated Fig. A #2 “cyclone cylinder”) extending between said nozzle inlet and said nozzle outlet (See Annotated Fig. A) and operable to convey said effluent stream in a direction of flow from said nozzle inlet to said nozzle outlet (See Annotated Fig. A); and
	an effluent stream rotator (See Annotated Fig. A) configured to rotate said effluent stream around said direction of flow (Per Pages 3-4 of Human Translation “The dust-containing and smoke-containing airflow in flue 1 flows into cyclone cylinder 2 via the cervical tube 6, and the black smoke 4 or white smoke generated at that time, along with the dust-containing airflow, becomes a semi-free vortex”) to form a rotating effluent stream (See Annotated Fig. A) characterized in that said effluent stream rotator comprises an elongated helical structure (See Annotated Fig. A #3 “spiral protrusion”) extending along a surface of said conduit (See Annotated Fig. A), wherein said elongated helical structure comprises an exposed surface facing an axis of said conduit (See Annotated Fig. A), and wherein said nozzle outlet is operable to exhaust the rotating effluent stream into a treatment chamber (See Annotated Fig. A, the rotating effluent stream exits the conduit at the outlet, and is exhausted through #7.  It is understood that the effluent stream will continue to rotate as it travels through #7 and that #7 is configured such that the nozzle is capable of exhausting the effluent stream into a treatment chamber). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Stewart to comprise the effluent stream rotator of JP S4865071, as doing so would yield the predictable result of removing dust from the effluent stream (See Page 3 of Human Translation “In general, black smoke or white smoke that is the cause of pollution is eliminated by passing through a certain temperature for a certain time, but when not using a cyclone or back filter, it is simply the elimination of black smoke or white smoke, with the inability to remove dust within the dust-containing airflow”.)
	As to Claim 2, in reference to the nozzle of Stewart in view of JP S4865071 as applied to Claim 1 above, JP S4865071 further discloses wherein said effluent stream rotator is configured to rotate said effluent stream about a flow axis defined by said direction of flow (See Annotated Fig. A).
	As to Claim 3, in reference to the nozzle of Stewart in view of JP S4865071 as applied to Claim 1 above, JP S4865071 further discloses wherein said effluent stream rotator is configured to rotate said effluent stream into a vortex (See Annotated Fig. A., Per Pages 3-4 of Human Translation “The dust-containing and smoke-containing airflow in flue 1 flows into cyclone cylinder 2 via the cervical tube 6, and the black smoke 4 or white smoke generated at that time, along with the dust-containing airflow, becomes a semi-free vortex”).

    PNG
    media_image1.png
    673
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    559
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 7,736,600 to Clark discloses a nozzle for a combustion abatement apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 18, 2022